1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DAMON NEWQUIST,                                   Case No. 1:17-cv-01150-LJO-SKO (PC)
12                       Plaintiff,                     ORDER REQUIRING PLAINTIFF TO
                                                        PROVIDE ADDITONAL INFORMATION
13            v.                                        TO EFFECTUATE SERVICE OF
                                                        PROCESS ON DEFENDANT SOA
14    SOA, et al.,
                                                        (Doc. 25)
15                       Defendants.
                                                        TWENTY-ONE (21) DAY DEADLINE
16

17
             Plaintiff, Damon Newquist, is a state prisoner proceeding pro se and in forma pauperis in
18
     this civil rights action pursuant to 42 U.S.C. ' 1983. On April 4, 2019, the Court directed the
19
     United States Marshal to serve Defendants Soa and Chen. (Doc. 24.) On April 8, 2019, the
20
     Marshal returned the summons for Soa unexecuted. (Doc. 25.) The Marshal reported that
21
     “KVSP is unable to identify a medical practitioner by the name of Soa in the past or at present.”
22
     (Id.)
23
             Plaintiff is given opportunity to provide all additional information he believes might assist
24
     in identifying or locating this Defendant. The First Amended Complaint indicates that Defendant
25
     Soa was involved in providing Plaintiff medical care and/or treatment. If Plaintiff has any
26
     records reflecting the name or signature of Defendant Soa, he should submit them to assist service
27
     efforts. Plaintiff should also provide information such as the place, date, and time he last saw
28
                                                        1
1    Defendant Soa and all identifying attributes he can recall such as gender, hair color, height and
2    weight.
3              Accordingly, it is HEREBY ORDERED that within twenty-one (21) days from the date
4    of this order, Plaintiff SHALL provide additional information regarding where Defendant Soa
5    may be located to assist with identifying and locating this Defendant. Plaintiff is advised that his
6    failure to comply with this order will result in a recommendation that Defendant Soa be dismissed
7    from this action pursuant to Rule 4(m).
8
     IT IS SO ORDERED.
9
10   Dated:      April 9, 2019                                    /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
